Citation Nr: 0329129	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  0018629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel





INTRODUCTION

The veteran had active military service from July 1978 to 
March 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2000 and subsequent rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied service connection for 
chronic obstructive pulmonary disease, claimed on the basis 
of alleged exposure to asbestos in service.  


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003).

In this case, the veteran's claim for compensation for COPD, 
on the basis that it is secondary to asbestos exposure in 
service, was filed in October 1999, when his representative 
submitted a memorandum to that effect to the RO on his 
behalf.

After the matter reached the Board, we sought evidentiary 
development under the new regulations, above, by an internal 
memorandum dated in October 2002.  A medical examination for 
respiratory diseases was conducted in January 2003.  The 
diagnosis was chronic obstructive pulmonary disease (COPD), 
moderately severe, with bilateral emphysema.  History 
provided by the veteran indicated that he had begun smoking 
at age 12, and had been a smoker for 32 years, including 15 
years in the Navy.  The examiner commented that, in his 
opinion, the veteran's tobacco usage was the major 
contributor to his COPD.  However, the examination report 
contained no opinion as to the probability that other in-
service factors, such as possible exposure to asbestos, could 
be implicated in the development of COPD.

A second development memorandum, in March 2003, requested 
another pulmonary examination, to more adequately address the 
issue of etiology.  A VA examiner saw the veteran in May 
2003, and noted apical centrilobar emphysema; patchy ill-
defined opacities at the right middle lobe and left base, 
anteriorly, most likely post-inflammatory; nonspecific 3-mm 
nodules in right lower lung periphery; hyperlucent lung bases 
relative to apices, possibly representing alpha-1 antitrypsin 
deficiency; and scattered airway thickening and 
bronchiectasis.  The examiner commented that the absence of 
pleural plaques on imaging and the lack of restrictive lung 
disease make it less likely than not that this patient's COPD 
is a result of asbestos exposure.

On May 1, 2003, before the Board completed action on the 
appeal, the U.S. Court of Appeals for the Federal Circuit 
invalidated the new duty-to-assist regulations codified at 
38 C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir.2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held 
38 C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ (agency 
of original jurisdiction) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In addition, in a decision promulgated in September 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), the Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in DAV v. Secretary, supra.  The Court found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development, the RO 
must take this opportunity to comply with the aforementioned 
judicial precedent.  

Thus, due process, as mandated by the recent decisions of the 
Federal Circuit, and the General Counsel precedent opinion, 
demands that this case be REMANDED to the RO for the 
following action:

1.  The RO should review all the evidence 
of record, including that which has been 
received since the most recent 
Supplemental Statement of the Case (SSOC) 
was issued, in December 2001.  In 
particular, the RO should specifically 
consider whether the reports of the 
veteran's January 2003 and May 2003 VA 
examinations are adequate to decide the 
issue on appeal, and, if so, render a 
decision.  The RO is free to undertake 
additional development, if deemed 
necessary as a result of this review.

2.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law 
No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)) has been completed.

3.  Once the foregoing has been 
completed, the RO should issue an SSOC.  
If the RO's decision remains unfavorable, 
the veteran and his representative should 
be afforded time in which to respond.  
The veteran's claims folder should then 
be returned to the Board, if appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


